DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “a plurality of potential winning pattern” (lines 2-3) should read “a plurality of potential winning patterns”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “a plurality of potential winning pattern” (lines 2-3) should read “a plurality of potential winning patterns”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “a plurality of potential winning pattern” (line 3) should read “a plurality of potential winning patterns”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 
Claim 1 recites “each help screen of the at least one help screen includes a plurality of potential winning patterns of the one or more potential winning patterns” (lines 17-18).  It is unclear how “a plurality of potential winning patterns” can be included when drawn from “one or more potential winning patterns”.  That is, if only one potential winning pattern exists, it is unclear how the help screen could include a plurality of potential winning patterns.  Independent claims 8 and 15 and dependent claims 6, 13, and 20 recite similar language and are similarly rejected.  Dependent claims 2-5, 7, 9-12, 14, and 16-19 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “the plurality of constructed help screens” (lines 19-20).  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 8 and 15 recite similar language and are similarly rejected.  Dependent claims 2-7, 9-14, and 16-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “one or more potential winning patterns” (line 13), “a plurality of potential winning patterns” (lines 17-18), “the one or more potential winning patterns” (line 18), and “the at least one potential winning pattern” (lines 20-21).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term (i.e., “one or more potential winning patterns”, “plurality of potential winning patterns” and “at least one potential winning pattern”) is intended to refer to the same claim element or whether each term refers to a different claim element.  Appropriate correction is required.  Independent claims 8 and 15 recite similar language and are similarly rejected.  Dependent claims 2-7, 9-14, and 16-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “the at least one potential winning pattern” (lines 20-21).  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 8 and 15 recite claims 2-7, 9-14, and 16-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colvin et al., US 2015/0011289 A1 (hereinafter Colvin).

Regarding Claim 1:  Colvin discloses an electronic gaming machine comprising:
a display device (Colvin, computing device 300 may also include a display 310 [0122] and [Fig. 3]);
an input device (Colvin, computing device 300 may also include … a user interface 312 [0122] and [Fig. 3]);
a storage medium having instructions stored thereon (Colvin, computing devices typically include at least one processor and at least one memory device; the memory device may include random access memory (RAM), flash memory, read-only memory (ROM), hard disk drives, magnetic-based memory, and/or any other form of computer-readable memory [0089]); and

display, on the display device, a help screen graphical user interface (GUI) of a help function associated with a game on the display device, the help screen GUI includes a search pattern matrix having a plurality of selectable cells (Colvin, the term "player indicia" refers to indicia, such as objects, graphics, symbols, numbers, letters, or the like, that are printed on, displayed on, or otherwise associated with a player card used by the player to play a game of chance [0074]; FIG. 8A illustrates a 5.times.5 player card 804 that may be used in a game of bingo [0176] and [Fig. 8A]);
receive, within the help screen GUI, an input selection of one or more selected cells of the search pattern matrix via the input device (Colvin, players then identify or mark which numbers they wish to play and then cover or mark the selected numbers when a corresponding number is called or drawn [0006]);
search a pay table associated with the game provided by the electronic gaming machine for one or more potential winning patterns included within the pay table and having at least the same one or more selected cells as are indicated by the search pattern matrix (Colvin, when the player selects play icon 1522, the house indicia are selected and are compared to player indicia 808 within pattern 902 [0239]);
dynamically construct at least one help screen based on results of the search, each help screen of the at least one help screen includes a plurality of potential winning patterns of the one or more potential winning patterns (Colvin, pay table icon 1304 enables the player to view the pay table for the selected pattern 902 based on the selected game and the selected wager [0233]); and


Regarding Claims 2, 9, and 16:  Colvin further discloses wherein each potential winning pattern of the plurality of potential winning patterns on each help screen of the at least one help screen includes (i) a visual representation of a potential winning pattern of the one or more potential winning patterns and (ii) pay table data indicating win amounts associated with that potential winning pattern (Colvin, pay table icon 1304 enables the player to view the pay table for the selected pattern 902 based on the selected game and the selected wager [0233]).

Regarding Claims 3, 10, and 17:  Colvin further discloses wherein each potential winning pattern of the one or more potential winning patterns included on the at least one help screen are selectable (Colvin, pay table icon 1304 enables the player to view the pay table for the selected pattern 902 based on the selected game and the selected wager [0233]).

Regarding Claims 4, 11, and 18:  Colvin further discloses the instructions further cause the game controller to:
receive a touch gesture performed on a first selected winning pattern of the one or more potential winning patterns (Colvin, selecting pay table icon 1304 [0212]); and
display an individual help screen showing an enlarged visual representation of the first selected winning pattern and pay table data associated with the first selected winning pattern (Colvin, pay table icon 1304 enables the player to view the pay table for the selected pattern 902 based on the selected game and the selected wager [0233]).

Regarding Claims 6, 13, and 20:  Colvin further discloses wherein a first help screen of the at least one help screen includes (i) a dynamically built visual representation of a plurality of potential winning pattern of the one or more potential winning patterns constructed based on a pattern map of the at least one potential winning pattern included within the pay table and (ii) pay table data indicating win amounts associated with the at least one potential winning pattern (Colvin, pay table icon 1304 enables the player to view the pay table for the selected pattern 902 based on the selected game and the selected wager [0233]).

Regarding Claim 8:  Colvin discloses a method of electronic gaming implemented on an electronic gaming machine, the electronic gaming machine including at least one processor in communication with at least one memory device, an input device, and a display device, the method comprising:
displaying, on the display device, a help screen graphical user interface (GUI) of a help function associated with a game on the display device, the help screen GUI includes a search pattern matrix having a plurality of selectable cells (Colvin, the term "player indicia" refers to indicia, such as objects, graphics, symbols, numbers, letters, or the like, that are printed on, displayed on, or otherwise associated with a player card used by the player to play a game of chance [0074]; FIG. 8A illustrates a 5.times.5 player card 804 that may be used in a game of bingo [0176] and [Fig. 8A]);
receiving, within the help screen GUI, an input selection of one or more selected cells of the search pattern matrix via the input device (Colvin, players then identify or mark which numbers they wish to play and then cover or mark the selected numbers when a corresponding number is called or drawn [0006]);
searching a pay table associated with the game provided by the electronic gaming machine for one or more potential winning patterns included within the pay table and having at 
dynamically constructing at least one help screen based on results of the search, each help screen of the at least one help screen includes a plurality of potential winning patterns of the one or more potential winning patterns (Colvin, pay table icon 1304 enables the player to view the pay table for the selected pattern 902 based on the selected game and the selected wager [0233]); and
displaying, within the help screen GUI, the plurality of constructed help screens, thereby visually representing an indication of what the game could award if the at least one potential winning pattern is achieved (Colvin, pay table icon 1304 enables the player to view the pay table for the selected pattern 902 based on the selected game and the selected wager [0212]).

Regarding Claim 15:  Colvin discloses a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by an electronic gaming machine having at least one processor coupled to an input device, a display device, and at least one memory device, the computer-executable instructions cause the at least one processor to:
display, on the display device, a help screen graphical user interface (GUI) of a help function associated with a game on the display device, the help screen GUI includes a search pattern matrix having a plurality of selectable cells (Colvin, the term "player indicia" refers to indicia, such as objects, graphics, symbols, numbers, letters, or the like, that are printed on, displayed on, or otherwise associated with a player card used by the player to play a game of chance [0074]; FIG. 8A illustrates a 5.times.5 player card 804 that may be used in a game of bingo [0176] and [Fig. 8A]);

search a pay table associated with the game provided by the electronic gaming machine for one or more potential winning patterns included within the pay table and having at least the same one or more selected cells as are indicated by the search pattern matrix (Colvin, when the player selects play icon 1522, the house indicia are selected and are compared to player indicia 808 within pattern 902 [0239]);
dynamically construct at least one help screen based on results of the search, each help screen of the at least one help screen includes a plurality of potential winning patterns of the one or more potential winning patterns (Colvin, pay table icon 1304 enables the player to view the pay table for the selected pattern 902 based on the selected game and the selected wager [0233]); and
display, within the help screen GUI, the plurality of constructed help screens, thereby visually representing an indication of what the game could award if the at least one potential winning pattern is achieved (Colvin, pay table icon 1304 enables the player to view the pay table for the selected pattern 902 based on the selected game and the selected wager [0212]).

There are currently no prior art rejections against claims 5, 7, 12, 14, and 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,036 B2. Although the claims at issue they vary only slightly in wording.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WERNER G GARNER/Primary Examiner, Art Unit 3715